PER CURIAM.
Appellant filed a motion asking the trial court to modify a dissolution decree by granting him custody of the parties’ minor child, a female aged 10. After hearing evidence and interviewing the child, the trial court denied the motion.
As the moving party appellant had the burden to prove facts establishing that the modification was necessary. Henderson v. Henderson, 622 S.W.2d 7, 9 (Mo.App.1981). He did not meet that burden.
We have carefully examined the record and have determined that the trial court’s findings and judgment are supported by substantial evidence and are not against the weight of the evidence and that no error of law appears. A further opinion would have no precedential value.
The judgment is affirmed in compliance with Rule 84.16(b).
All concur.